DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-18 in the reply filed on 02/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/11/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite as the recitation of possible elements is not properly claimed in the alternative.  Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011).  Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196.  If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See MPEP 2173.05(h).  For the purposes of examination claim 7 will be interpreted as reciting “made of at least one material selected from the group consisting of a polyolefin resin….”  Correction is required.
Claim 14 recites the phrase “arranged at positions shifted in a height direction of the blown bottle” in lines 3-4. It is unclear what this phrase means and the specification provides no specific definition for the phrase. For purposes of examination, claim 14 is interpreted as instead reciting “positioned at different heights of the blown bottle.”
Claim 16 recites the phrase “partially segmented annular shape” in line 2. It is unclear what this phrase means and the specification provides no specific definition for the phrase. For purposes of examination, claim 16 is interpreted as instead reciting “non-continuous annular shape.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson et al. (US-20060073298-A1).
Regarding claim 1, Hutchinson teaches a blown bottle comprising at least two layers including an inner layer and an outer layer, wherein the inner layer includes an inner layer flange and the outer layer includes an outer layer flange (Hutchinson, Abstract, Par. 0008, 0013, 0018-0020, 0143, 0150-0151, and Figs 8-14). Hutchinson further teaches a locking mechanism which can include a protrusion and a recess formed on either the inner layer or the outer layer wherein the protrusion is fitted to the recess (Hutchinson, Par. 0143-00148). While Hutchinson does not disclose a specific embodiment where the protrusion and recess are formed on the inner layer flange and the outer layer flange, Hutchinson teaches that the locking structure can be disposed anywhere on the bottle including the body portion or the neck portion, which includes the inner layer flange and the outer layer flange (Hutchinson, Par. 0148). Therefore, it would have been obvious to one of ordinary skill in the art to try, from a finite number of possibilities, to form the locking mechanism (protrusion and recess) in the inner layer flange and the outer layer flange with a reasonable expectation of success, see MPEP 2143. This would inhibit movement between the inner layer and the outer layer (Hutchinson, Par. 0146-0148).
Regarding claims 2 and 4, Hutchinson teaches that the locking mechanism can be a protrusion and a recess and can be formed on either the inner layer flange or the outer layer flange as discussed above for claim 1 (Hutchinson, Par. 0143-0148). Therefore, the protrusion can be formed on either the inner layer flange or the outer layer flange and the recess can be formed on the flange that does not contain the protrusion.
Regarding claims 3 and 5, Hutchinson teaches that the inner layer and the outer layer can have a thickness of greater than about 2 mm and that the inner layer flange and the outer layer flange have approximately the same thickness as the inner layer and the outer layer respectively (Hutchinson, Par. 0308-0314 and Figs 8-14). Therefore, it would be obvious to one of ordinary skill in the art that the outer 
Regarding claim 6, Hutchinson teaches that the outer layer has a rigidity higher than that of the inner layer (Hutchinson, Par. 0147).
Regarding claims 7-9, Hutchinson teaches that the inner layer is made of linear low density polyethylene (Hutchinson, Par. 0013-0014 and 0218).
Regarding claims 10-11, Hutchinson teaches that the outer layer is made of polyethylene terephthalate (Hutchinson, Par. 0140, 0218, 0335, and 0350).
Regarding claim 12, Hutchinson teaches that the protrusion extends at an angle of approximately 90° from the outer layer flange and the inner layer flange (Hutchinson, Fig. 13B), which lies within the claimed range of 80° - 100° and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 13, Hutchinson teaches that the recess and protrusion are located in the inner layer flange and the outer layer flange as stated above for claim 1. Therefore, Hutchinson teaches that the recess and protrusion are extended along a height direction of the blown bottle (Hutchinson, Fig 8-14).
Regarding claim 14, Hutchinson teaches that a welding rib is formed on the outer layer flange and wherein the welding rib and the recess are positioned at different heights of the blown bottle (Hutchinson, Par. 0157, 0169, 0183, and figures 13-16). Any protruding feature could be considered the welding rib including, for example, the attaching structure 227.
Regarding claim 15
Regarding claim 16, Hutchinson teaches that the recess is formed in a non-continuous annular shape if the blown bottle is seen in a height direction thereof (Hutchinson, Par. 0145-0147).
Regarding claim 17, Hutchinson teaches that the recess and the protrusion are formed so that a bump and a dent of the recess and protrusion are visible if the blown bottle is seen in a height direction thereof (Hutchinson, Figs 8-14). The protrusion is clearly large enough to be visible in figure 13B and the protrusion can be anywhere on the bottle including the flange as stated above for claim 1. Therefore, it is clear that in this embodiment (the protrusion on the flange), the bump and dent would be visible from a height direction.
Regarding claim 18, Hutchinson teaches that the bottle is hollow (Hutchinson, Fig 1) and is therefore capable of holding ink. Therefore, the bottle of Hutchinson could be considered an ink cartridge configured to (i.e. capable of) holding ink. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson et al. (US-20060073298-A1) as applied to claim 1 above, in view of Hattori et al. (US-6719415-B1).
Regarding claim 18, Hutchinson teaches all of the elements of the claimed invention as stated above for claim 1. Hutchinson does not teach that the blown bottle is an ink cartridge configured to hold ink inside.
Hattori teaches a multilayer blown ink cartridge configured to hold in inside, wherein the blown ink cartridge comprises a flange (Hattori, Abstract, Col. 3 Lines 39-46, Col. 4 Lines 22-27, and Figs 18-19).
Since both Hutchinson and Hattori are analogous art as they both teach multilayer blown bottles comprising a flange, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Hattori to modify Hutchinson and form the blown bottle of Hutchinson into an ink cartridge. This would allow for a container with superior liquid (ink) storage and usage ratios (Hattori, Abstract, Col. 3 Lines 39-46).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782